In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00064-CV




         IN THE INTEREST OF N.C., A CHILD




          On Appeal from the 71st District Court
                Harrison County, Texas
                Trial Court No. 19-1019




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION

       On May 25, 2021, the trial court signed an order denying Eric Hendrix, Jr.’s, petition to

change the name of a child. Because Hendrix did not file any motion or request that would

extend the deadline to file a notice of appeal, the notice of appeal was due within thirty days after

the order was signed, on June 24, 2021. See TEX. R. APP. P. 26.1(a). Hendrix filed his notice of

appeal July 7, 2021. Although the fifteen-day motion for extension of time contemplated by

Rule 26.3 of the Texas Rules of Appellate Procedure is implied in civil cases, an appellant must

also provide a reasonable explanation for the late filing to avoid dismissal of the appeal. In re

G.J.P., 314 S.W.3d 217, 221 (Tex. App.—Texarkana 2010, pet. denied).

       By letter of July 27, 2021, we requested that Hendrix file with this Court a reasonable

explanation for the late filing of his notice of appeal. We warned Hendrix that, if we did not

receive an adequate response within twenty days of the date of our letter, we could dismiss the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3.

       Hendrix did not respond to our letter. As a result, this appeal is ripe for dismissal.

       In light of the foregoing, we dismiss the appeal for want of jurisdiction.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        September 1, 2021
Date Decided:          September 2, 2021


                                                 2